Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Embodiment of Figs. 2A-2B (claims 1-6) in the reply filed on 02/18/2021 is acknowledged.
Claims 7-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/18/2021.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ecton et al. (US 2019/0304912) in view of Hanzawa et al. (US 2016/0197594).
As for claims 1 and 2, Ecton et al. disclose in Figs. 1a, 1b, 1d, 1e and the related text a sensor, comprising: 
a substrate 102 comprising a (upper) surface and an interconnect structure 116/123/118;  
5a chip 110 (¶0028) embedded in the substrate 102 and electrically connected to interconnect structure 116/123/118; 
a first sensing element 104/104’ disposed on the surface and electrically connected to the chip 110 through the interconnect structure 116/123/118 (fig. 1A).  
Ecton et al. do not disclose a substrate having a plate-like shape and a case disposed on 10the substrate, wherein the substrate and the case form a space, and the first sensing element is disposed in the space.  
Hanzawa et al. teach in Figs. 7A-7C and the related text a substrate 31 having a plate-like shape (Figs. 7A, &C and ¶0057) and a case 32 disposed on 10the substrate 31, wherein the substrate 31 and the case form a space S, and an element 10 is disposed in the space S (fig. 7A-7B).  
Ecton et al. and Hanzawa et al. are analogous art because they both are directed packaging device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ecton et al. because they are from the same field of endeavor. 


As for claim 3, Ecton et al. in view of Hanzawa disclose the sensor as claimed in claim 2, Ecton et al. further disclose the substrate 102 comprises a through hole (hole where interconnection structure 106 is formed in) overlapping a portion of the first sensing element 104/104’ in a (vertical) direction that is perpendicular to the surface (fig. 1A).  

15 As for claim 4, Ecton et al. in view of Hanzawa disclose the sensor as claimed in claim 3, Ecton et al. further disclose the through hole (hole where interconnection structure 106 is formed in) comprises a first segment (upper via portion), a second segment (middle re-distribution layer between two via portion) and a third segment (middle via portion) sequentially arranged in the direction that is perpendicular to the surface (fig. 1A), and the dimension of the second segment is greater than the dimensions of the first segment and the third segment (fig. 1A).  

As for claim 5, Ecton et al. in view of Hanzawa disclose the sensor as claimed in claim 3, Ecton et al. further disclose the through hole (hole where interconnection 

As for claim 6, Ecton et al. in view of Hanzawa disclose the sensor as claimed in claim 5, Ecton et al. further disclose a distance between the first segment and the first sensing element (lower via portion which inclined sides) is greater than a distance between the third segment (middle upper re-distribution layer) 24and the first sensing element 104/104’, and the dimension of the third segment (middle upper re-distribution layer) is greater than the dimensions of the first segment (lower via portion which inclined sides) and the second segment (middle via portion).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRANG Q TRAN/           Primary Examiner, Art Unit 2811